DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to Application No. 16/310,567 filed on 12/17/2018.

3.	 Claims 1-11 are currently pending and have been examined.

Claim Interpretation
4.	Claims 5, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.		Claim limitation “unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholders “unit”  coupled with functional language “configured to…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7-11 have been interpreted to cover the corresponding structure described in a software that achieves the claimed function, and equivalents thereof.  
A review of the specification provides no descriptive definitions or details that separate the claimed “unit” described in the claim from functioning as a software.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding software, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
.
7.	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-11 comprise the language: “configured to”, which in itself is indefinite, because such phrase does not definitely and positively infer that such acts of the claims are actually being performed and only suggests that the limitations of the claims may possibly being performed. The claims therefore do not particularly point out and distinctly claim the subject matter which Applicant regards as the invention.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
10.	.Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Suissa, Avshalon et al. (US PG PUB 2014/0346980).
As per claim 1, Suissa discloses a system for estimating a position associated with a pre-tensioned active material without using a position sensor (see., abstract), comprising: applying a stimulus multiple times to a random position at a material configured to generate a signal that is detectable in response to a stimulus from an outside; performing machine learning using the signal generated through the stimulus; and predicting a position (paragraph 0014) or a degree of the stimulus (see., paragraph 0025) applied to the material using a function derived through the machine learning (see., paragraphs 0015, 0025, 0027-0033, and 0054-0089).

As per claims 2 and 3, Suissa discloses the claimed limitations as stated in claim 1 above, wherein the material configured to generate the signal that is detectable is divided into a plurality of virtual sectors, the stimulus is applied to each sector multiple times, and the machine learning is performing using a signal generated in each sector; and using coordinates of the position, to which the stimulus is applied, together with the generated signal (see., paragraphs 0015, 0025, 0027-0033, and 0054-0089).

As per claim 4, Suissa discloses the claimed limitations as stated in claim 1 above, wherein the material is a material on which a regular pattern is not formed (see., paragraphs 0015, 0025, 0027-0033, and 0054-0089).

As per claim 7, Suissa discloses a system for estimating a position associated with a pre-tensioned active material without using a position sensor (see., abstract), comprising: a material configured to generate a signal that is detectable in response to a stimulus from an outside; a storage unit configured to store a function derived by performing machine learning using signals generated by applying the stimulus (see., paragraph 0025) to the material multiple times; and an operation unit configured to operate a position (see., paragraph 0014) or a degree of the stimulus applied to the material using the function (see., paragraph 0025) applied to the material using a function derived through the machine learning (see., paragraphs 0015, 0025, 0027-0033, and 0054-0089).

As per claims 8 and 9, Suissa discloses the claimed limitations as stated in claim 1 above, wherein the material configured to generate the signal that is detectable is divided into a plurality of virtual sectors, the stimulus is applied to each sector multiple times, and the machine learning is performing using a signal generated in each sector; and using coordinates of the position, to which the stimulus is applied, together with the generated signal (see., paragraphs 0015, 0025, 0027-0033, and 0054-0089).

As per claim 10, Suissa discloses the claimed limitations as stated in claim 1 above, wherein the material is a material on which a regular pattern is not formed (see., paragraphs 0015, 0025, 0027-0033, and 0054-0089).
                                         
	
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PIERRE E ELISCA/Primary Examiner, Art Unit 3715